EXHIBIT 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S CONSENT We consent to the incorporation by reference in the Registration Statement of Bridgeline Digital, Inc. on Form S-8 (No. 333-170819) of our report dated December 29, 2011, and with respect to our audits of the consolidated financial statements of Bridgeline Digital, Inc. as of September 30, 2011 and 2010 and for the years then ended,which report is included in this Annual Report on Form 10-K of Bridgeline Digital, Inc. for the year ended September 30, 2011. /s/ Marcum LLP Marcum LLP Boston, Massachusetts December 29, 2011
